968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Terry L. GIBBS, Plaintiff-Appellant,v.The OKLAHOMA DEPARTMENT OF TRANSPORTATION, Defendant-Appellee.
Nos. 91-6303, 91-6345.
United States Court of Appeals, Tenth Circuit.
June 29, 1992.

1
Before STEPHEN H. ANDERSON and BALDOCK, Circuit Judges, and CONWAY,* District Judge.


2
ORDER AND JUDGMENT**


3
JOHN E. CONWAY, District Judge, Sitting by Designation.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cases are therefore ordered submitted without oral argument.


5
Terry L. Gibbs appeals the district court's award of costs and dismissal with prejudice of his employment discrimination suit against the Oklahoma Department of Transportation (ODOT).   The district court dismissed Gibbs' suit in response to the ODOT's motion for sanctions, after finding that Gibbs demonstrated "recurrent bad faith" in his failure to adequately respond to discovery, and in light of his numerous and frivolous filings and his disregard for the court's orders and warnings.


6
On appeal, Gibbs contends that the district court misused its discretion, and argues extensively about the merits of his underlying case.   However, as the ODOT points out, our review on appeal is limited to a determination whether the district court abused its discretion in imposing the sanction of dismissal and in awarding costs.   See Willner v. University of Kan., 848 F.2d 1023, 1030 (10th Cir.1988) (dismissal as sanction for failure to provide discovery), cert. denied, 488 U.S. 1031 (1989);   Riggs v. Scrivner, Inc., 927 F.2d 1146, 1149 (10th Cir.)  (costs), cert. denied, 112 S.Ct. 196 (1991).


7
Following our careful review of the record on appeal and the parties' briefs, we conclude that the district court did not abuse its discretion in dismissing Gibbs' suit or in awarding costs to the ODOT.   Therefore, for substantially the reasons set forth in the district court's Order dated August 21, 1991, the judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.   All outstanding motions are DENIED.   The mandate shall issue forthwith.



*
 Honorable John E. Conway, District Judge, United States District Court for the District of New Mexico, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3